Citation Nr: 1645783	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  14-36 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include asbestosis, chronic obstructive pulmonary disease (COPD), and pleural nodules, to include as due to exposure to asbestos.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1955 to September 1957.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A claim for service connection may encompass claims for service connection of any condition that may reasonably be encompassed by several factors, including the Veteran's description of the claim, the symptoms the Veteran describes and the information the Veteran submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of the diagnoses in the Veteran's medical treatment records, the issue on appeal has been characterized as entitlement to service connection for a pulmonary disorder, to include asbestosis, COPD, and pleural nodules, so as to consider all reported symptoms in accordance with Clemons.

In his October 2014 VA Form 9, the Veteran requested a Travel Board hearing.  In a December 2014 correspondence, the Veteran withdrew his request for a Board hearing and instead requested a hearing with a RO Decision Review Officer (DRO).  Then, in a correspondence received in January 2015, the Veteran withdrew his request for a Board hearing, requesting that his case be forwarded to the Board for a decision.  The correspondence received in January 2015 was a VA form previously submitted to the Veteran to inform him of additional hearing options other than his initially requested Travel Board hearing.  The form includes a discussion of DRO hearings, indicating that this was an option for the Veteran to pursue if he wished.  However, the Veteran requested that his case be forwarded to the Board for a decision.  Based on the foregoing, the Board finds that the Veteran has expressed a clear intent to withdraw his request for a Board hearing and a DRO hearing.  See 38 C.F.R § 20.704 (e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains VA treatment records.  Otherwise, Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, remand is necessary to obtain relevant federal records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2015).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records, VA medical records, records from facilities with which the VA has contracted, and records from Federal agencies such as the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  In his October 2014 substantive appeal, the Veteran indicated that he had an upcoming appointment at the Overton Brooks VA Medical Center and would be asking for a biopsy of his diagnosed lung nodules to determine whether they were asbestosis.  Only VA treatment records through April 2013 have been associated with the claims file.  The Veteran has identified potentially relevant outstanding VA records that are not associated with the file.  Remand is necessary, therefore, in order to obtain any outstanding VA treatment records.  

Second, remand is necessary to obtain an adequate examination and opinion.  If VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion; rather, supporting explanation must be provided.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Additionally, a medical opinion should address all appropriate theories of entitlement.  Stefl, 21 Vet. App. at 123-24.

VA provided an examination in March 2012.  Referring to a March 2012 CT scan of the chest, the examiner found no evidence of asbestosis.  However, the Veteran did have diagnoses of stable bilateral pulmonary nodules of unknown significance, and stable COPD under treatment.  The examiner found that COPD was unrelated to military service but provided no rationale for this conclusion.  The examiner also did not indicate whether the pulmonary nodules were related to service.

The Veteran's DD 214 lists his specialty during service as a Boatswain's Mate.  Under this specialty, the probability of asbestos exposure is considered minimal.  See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section I.3.c.  In a September 2012 correspondence, the Veteran reported that he slept under pipes and duct-work that were covered in asbestos while he was stationed aboard the U.S.S. Randolph.  In another September 2012 statement, the Veteran described being exposed to asbestos while standing fire watch for pipe fitters while he was stationed aboard the U.S.S. Randolph.  The Board notes that a Fire Controlman or Fire Control Technician, are specialties in which exposure to asbestos is considered highly probable.  See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section I.3.c.  For purposes of the examination only, asbestos exposure will be presumed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment since 2013.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any diagnosed pulmonary disorder, to include asbestosis, COPD, and pulmonary nodules.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed pulmonary disorder, to include asbestosis, COPD, and pulmonary nodules, had onset in, or is otherwise related to, active service.  For purposes of the examination only, the examiner must presume the Veteran was exposed to asbestos during service.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




